Citation Nr: 1701704	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral vascular insufficiency, to include as secondary to Agent Orange exposure and service-connected generalized anxiety disorder (GAD).

2.  Entitlement to an initial rating in excess of 50 percent for GAD for the period from July 13, 2005 to August 11, 2008. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to March 1972, to include service in the Republic of Vietnam (RVN). 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth Puerto Rico.  By that rating action, the RO continued a 30 percent disability rating assigned to the service-connected GAD.  The Veteran appealed the 30 percent rating assigned to the above-cited disability to the Board.  

By July 2006 and July 2010 rating actions, the RO assigned 50 and 100 percent disability ratings assigned to the service-connected GAD, effective July 13, 2005 and August 11, 2008--the date VA received the Veteran's claim for increased compensation and private treatment records reflecting an increase in severity of this disability, respectively.  The 100 percent rating represents a grant of the full benefit for the service-connected GAD.  However, and while inadvertently overlooked by the Board in its previous remands, the issue of entitlement to an increased rating prior to the effective date of the 100 percent rating remains on appeal.

This appeal also stems from a January 2008 rating action issued by the above RO.  By that rating action, the RO, in part, denied service connection for peripheral vascular insufficiency, to include as secondary to service-connected GAD.  The Veteran appealed this rating action to the Board.  

Regarding the issue of entitlement to service connection for peripheral vascular insufficiency, the Veteran also argued that it was caused by his in-service Agent Orange exposure.  Thus, and as indicated by the Board in its previous remands, it has expanded this claim to include this theory of causation, as reflected on the title page.  In addition, the Board notes that after the RO's issuance of a March 2016 Supplemental Statement of the Case (SSOC), wherein it addressed the above-cited issue, additional reports, prepared by C. S., M. D., and translated from Spanish to English, were received into the Veteran's Veterans Benefits Management System (VBMS) electronic record.  The Veteran submitted a 30-day waiver in April 2016 that included a waiver of Agency of Original Jurisdiction (AOJ) review of any additional evidence submitted by him.  Thus, a remand to have the RO address Dr. C. S.'s records in an SSOC is not required.  See 38 C.F.R. §§ 19.9; 20.1304(c) (2016).

The Board remanded the issue of entitlement to service connection for peripheral vascular insufficiency, to include as secondary to Agent Orange exposure and GAD to the AOJ in August 2010, September 2013, May 2014, January 2015 and, most recently in August 2015.  In its August 2015 remand directives, the Board requested that a VA examiner address the direct theory of Agent Orange service connection component of the claim.  In February 2016, a VA physician provided the requested opinion.  

As noted by the Board in its January 2015 remand, the record raised the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for PTSD.  In January 2015, the Board referred this issue to the AOJ for appropriate action.  To date, there is no indication that the AOJ has adjudicated this issue.  As the issue of whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of service connection for PTSD has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is AGAIN referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issue of entitlement to an initial rating in excess of 50 percent for GAD for the period from July 13, 2005 to August 11, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran served in the RVN from July 29, 1970 to July 28, 1971; thus, his exposure to Agent Orange therein is presumed. 

2.  Peripheral vascular insufficiency was not shown in service or manifested to a compensable degree within a year of service discharge in March 1972, and the preponderance of the evidence of record fails to establish an etiological link between this disability and active service, to include his presumed Agent Orange exposure or that it was caused or permanently aggravated by his service-connected GAD.


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular insufficiency, to include as due to Agent Orange exposure and as causally related to or aggravated by the service-connected GAD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by a letter sent in July 2006. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the VBMS and Virtual VA electronic records, to include the Veteran's STRs, service military personnel records, VA and private treatment records, VA examination reports, and the Veteran's and his co-workers' lay statements. Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

The record also reflects that the Veteran underwent a VA examination in connection with his claim in September 2012 and July 2013.  VA opinions as to the etiology of the Veteran's peripheral vascular disability/insufficiency were provided in October 2012, July 2013, March and May 2015 and, pursuant to the Board's most recent remand directives, February 2016.  The Board finds that when taken together, the VA examination reports are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As stated in the Introduction, the claim was remanded in August 2015.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, a VA physician provided an opinion on the direct Agent Orange service connection theory of the claim in February 2016.  (See February 2016 VA opinion).  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Merits Analysis 

The Veteran seeks service connection for peripheral vascular insufficiency.  He contends that his currently diagnosed peripheral vascular insufficiency is the result of having been exposed to Agent Orange during active service in the RVN, or, in the alternative, is the result of obesity caused by his service-connected GAD.  After a brief discussion of the general laws and regulations pertaining to service connection, to include on a secondary basis and Agent Orange claims, the Board will address the merits of the claim. 

Direct Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307 (a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. §  3.307 (a) (2016).  Here, because cardiovascular disease, such as peripheral vascular insufficiency/disease is a chronic disease, service connection on a presumptive basis is for application in the instant appeal.  Id.  
Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
As noted above, peripheral vascular insufficiency is a chronic disease enumerated in 3.309(a), thus, direct service connection based on a theory continuity of symptomatology is for application in the instant appeal.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.

Secondary Service Connection-criteria

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).

Agent Orange-criteria

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2016).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332  (Dec. 27, 2010 ); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that his currently diagnosed peripheral vascular insufficiency is the result of having been exposed to Agent Orange during active service in the RVN, or, in the alternative, is the result of obesity caused by his service-connected GAD.  The Board will discuss each theory of service connection separately in its analysis below. 

i) Direct Service Connection, to include Agent Orange exposure

At the outset, the Board notes that the Veteran's DD 214 shows that he served in the Republic of Vietnam from July 29, 1970 to July 28, 1971; therefore, it is conceded that he was exposed to certain herbicide agents. 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (201).   However, peripheral vascular insufficiency/disease is not recognized as a disease presumptively associated with herbicide exposure.  Thus, service connection is not warranted for this disability on a presumptive basis.  38 C.F.R. § 3.309 (e) (2016).  Notwithstanding the foregoing, and as noted in the preceding laws and regulations section, if herbicide exposure is established, but a presumptive disease is not present, as in the Veteran's case, a veteran may still pursue direct service connection by showing it is at least as likely as not that his non-presumptive disease was caused by his herbicide exposure.  Combee, supra. 

The Board will deny the claim for service connection for peripheral vascular insufficiency on a direct service connection basis  (i.e., whether it was directly caused by exposure to Agent Orange) because the preponderance of the evidence of record is against a nexus between this disability and the Veteran's period of military service, to include his presumed exposure to Agent Orange. 

First, regarding Shedden element number one (1), evidence of a current disability, VA examination reports, dated in September 2012, July 2013, March 2015 and February 2016, reflect that the Veteran has been diagnosed with peripheral vascular insufficiency.  (See September 2012 and July 2013 VA Artery and Vein Disability Benefits Questionnaire (DBQ) reports and March 2015 and February 2016 VA opinions)).  Thus, Shedden element number one (1), evidence of a current disability, has been met.  

Concerning Shedden element number two (2), evidence of an in-service disease or injury, the Board notes that the Veteran's STRs are wholly devoid of any subjective complaints or clinical findings referable to any vascular disability or problems.  A service discharge examination report is not of record.  Notwithstanding the foregoing, as the Veteran's exposure to herbicides during active service has been presumed, Shedden element number two (2), evidence of an in-service injury, has been met.  

Thus, the crux of the claim for service connection for peripheral vascular insufficiency on a direct incurrence basis hinges on Shedden element number three (3), evidence of a nexus between this disability and military service, to include the Veteran's presumed exposure to herbicides.  There are two (2) VA opinions that address the direct service connection theory and they are against the claim.  In October 2012, a VA physician opined, after a physical evaluation of the Veteran in September 2012 and a review of the Veteran's record, to include his STRs, that his peripheral vascular insufficiency had not been caused by nor was otherwise related to his period of service because there was no evidence of the disability during military service.  (See October 2012 addendum opinion to September 2012 VA Artery and Vein DBQ).  

In February 2016, a VA physician, who had reviewed the Veteran's record and physically examined him in July 2013, provided an opinion on the direct theory of causation between his diagnosed peripheral vascular insufficiency and his presumed exposure to Agent Orange.  The VA physician opined that the Veteran's peripheral vascular insufficiency was not directly caused by herbicide exposure nor did it contribute to its diagnosis, as seen in medical literature, such as uptodate.com and "Harrison's Principle of Internal Medicine, 19e."  (See February 2016 VA opinion).  

The Board finds the February 2016 VA physician's opinion to be of high probative value in evaluating the Veteran's claim.  The February 2016 VA examiner's opinion is based on the evidence in the record, STRs, post-service VA and private treatment records, previous clinical examination (July 2013), and lay statements from the Veteran.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the VA examiner had previously examined the Veteran in July 2013 and had the requisite medical expertise to render a medical opinion regarding the etiology of his peripheral vascular insufficiently/disease and had sufficient facts and data on which to base the conclusion.  Thus, for these reasons, the Board finds the February 2016 VA examiner's opinion to be of high probative value in evaluating the claim for service connection for peripheral vascular disease/insufficiency on a direct service connection basis.  This opinion is against the claim and is uncontroverted.  

In addition, as there is no evidence of any peripheral vascular disease manifested to a compensable degree within a year of the Veteran's discharge from active military service in March 1972, service connection is also not warranted for this disability based on the application of the one year presumptive provisions.  See 38 C.F.R. §§  3.307, 3.309.

ii) Secondary Service Connection Theory

The Veteran contends that his peripheral vascular insufficiency is the result of obesity caused by his service-connected GAD.  Thus, in essence, he argues that his GAD indirectly caused his peripheral vascular insufficiency.  

In support of his claim, the Veteran references a September 2005 report, prepared by Dr. A.R.R.L.  In that report, Dr. A.R.R.L., related that the Veteran had exogenous obesity related to anxiety, and that his obesity increased his lumbosacral condition and muscle spasm.  (See September 2005 report, prepared by Dr. A.R.R.L.).  While Dr. A.R.R.L.'s report links the Veteran's obesity to his GAD, it did not address whether his obesity caused his peripheral vascular insufficiency. Thus, Dr. A.R.R.L.'s opinion does not specifically tie the Veteran's obesity to his peripheral vascular insufficiency.  Id.

Evidence against the claim includes VA examiners' opinions in September 2012 and May 2016.  In September 2012, after a physical evaluation of the Veteran and a review of the record, the VA physician opined that it was less likely than not (less than 50 percent or greater probability) that the Veteran's peripheral vascular insufficiency was proximately due to or the result of the Veteran's service-connected psychiatric disability.  The VA opinion reasoned that there was no 
medical literature showing that anxiety caused peripheral vascular disease and stated that there was causal relationship between the two disabilities.  (See September 2012 VA Artery and Vein DBQ). As noted in the Board's June 2013 remand, the VA examiner's opinion is incomplete because it did not address the aggravation component of the secondary service connection theory of the claim.  

In May 2015, a VA psychiatrist opined, after a review of the Veteran's service and post-service treatment records, that it was less likely than not the Veteran's service-connected GAD was related to obesity or his peripheral vascular insufficiency.  The VA psychiatrist reasoned that medical literature regarding the etiologies of obesity and GAD showed that there was no etiological relationship between the two (2) disabilities.  Thus, the VA psychiatrist concluded that the Veteran's obesity was not due to or the result of, nor it had been aggravated by, his GAD, and that the two (2) conditions  were in different time frames, etiology and anatomical systems.   According to the VA psychiatrist, the Veteran began a private weight loss program in 1996 due to his lifestyle and poor nutrition management.  (See May 2015 VA psychiatrist's opinion). 

The Board finds the May 2015 VA psychiatrist's opinion to be of high probative value in addressing the secondary service connection component of the claim for service connection for peripheral vascular insufficiency/disease.  The VA psychiatrist provided an adequate rationale based on medical research and literature for his negative nexus opinion.  Nieves, supra.  He reviewed service treatment records and post-service private records and VA records.  The VA medical expert addressed all theories advance by the Veteran, which included medical literature that was provided by him.   Accordingly, the Board has placed greater probative weight on the conclusions of the VA psychiatrist.  Therefore, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for peripheral vascular insufficiency/disease as secondary to the service-connected GAD.

iii) Conclusion 

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as cardiovascular disease and military service.  Walker, supra.  As to any argument that the Veteran might proffer as to having had peripheral vascular insufficiency/disease during service and that it has continued since than time, the Board finds not to be credible.  The Board notes that the Veteran is competent to state that he has that may be associated with peripheral vascular insufficiency/disease, such as leg pain and skin discoloration, he is not competent to assign those symptoms to a particular diagnosis.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms related to his peripheral vascular disease/insufficiency because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board finds that the Veteran's reported history of having had peripheral vascular insufficiency since active service, while competent as to certain symptoms that may be associated with this disability, is of limited probative value and inconsistent with the other evidence of record.  First, there are no clinical findings of peripheral vascular insufficiency such as leg pain and skin discoloration during military service.  A service discharge examination report is not of record.  Furthermore, the initial post-service evidence of any peripheral vascular insufficiency was not until 2005, decades after service discharge in 1972.  (See September 2005 VA Artery and Vein DBQ).  Moreover,  the Veteran has not provided sufficient details as to the symptoms he has reportedly experienced that would allow the statements to overcome the lack of any notation in any medical records.  Overall, the Board finds the Veteran's assertions, if any, of a continuity of symptomatology of peripheral vascular insufficiency since service discharge to be lacking in both weight and credibility.

Consideration is also given to the Veteran's assertion that his current peripheral vascular insufficiency/disease is related to his active service, to include his presumed Agent Orange exposure or service-connected GAD.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, peripheral vascular disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Peripheral vascular insufficiency/disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluations of the Veteran's vascular system and other specific tests are needed to properly assess and diagnose this disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board readily acknowledges that Veteran is competent to report vascular symptoms, such as leg pain and skin discoloration.  However, he is not competent to link his current peripheral vascular insufficiency to his service-connected GAD and Agent Orange exposure. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of vascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). 

Accordingly, for the foregoing reasons, the claim for service connection for peripheral vascular insufficiency, to include as secondary to the service-connected GAD and Agent Orange exposure, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for peripheral vascular insufficiency, to include as secondary to Agent Orange exposure and service-connected GAD is denied. 


REMAND

The Board finds that prior to further appellate review of the claim of entitlement to an initial rating in excess of 50 percent for GAD for the period from July 13, 2005 to August 11, 2008, additional procedural development is required.  Specifically, to have the RO issue an SSOC that addresses all the evidence received since issuance of an April 2007 SSOC, wherein it addressed the issue of entitlement to an initial disability rating in excess of 50 percent for GAD.  The Board further notes that although the Veteran submitted a 30-day waiver in April 2016 that included a waiver of AOJ review of any additional evidence submitted by him, some of the evidence received since the April 2007 SSOC includes those garnered by VA (i.e., VA treatment and examination reports).  There is no indication that these VA treatment records and examination reports have been cited or considered by the AOJ in any SSOC, and the Veteran's AOJ waiver does not extend to evidence obtained by the AOJ.  Therefore, on remand, the AOJ must issue an SSOC addressing the issue of entitlement to an initial rating in excess of 50 percent for GAD for the period from July 13, 2005 to August 11, 2008, to include consideration of VA evidence received into the record since issuance of an April 2007 SSOC.  See 38 C.F.R. §19.9; 20.1304(c).

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, readjudicate the claim of entitlement to an initial rating in excess of 50 percent for GAD for the period from July 13, 2005 to August 11, 2008 considering all the evidence of record obtained since issuance of an April 2007 SSOC.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


